           Case 1:19-cv-08359-VEC Document 84 Filed 05/21/21 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 5/21/2021
 -------------------------------------------------------------- X
 RELEVENT SPORTS, LLC,                                          :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-8359 (VEC)
                                                                :
                                                                :        ORDER
 FÉDÉRATION INTERNATIONALE DE                                   :
 FOOTBALL ASSOCIATION and UNITED                                :
 STATES SOCCER FEDERATION, INC.,                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 7, 2020, Defendants moved to dismiss Plaintiff’s Amended

Complaint (Dkts. 65, 68);

       IT IS HEREBY ORDERED THAT:

   1. The parties must appear for oral argument on Defendants’ motions on June 10, 2021 at

       10:30 a.m. The hearing will be held in person in Courtroom 443. The Court reminds

       the parties to review the relevant standing orders regarding courthouse entry and to

       comply with the Court’s mask requirement. Members of the public may attend the

       hearing by calling (888) 363-4749, using the access code 3121171 and the security code

       8359.

   2. The parties must be prepared to discuss, inter alia whether Plaintiff has alleged an

       unlawful horizontal and/or vertical agreement.



SO ORDERED.
                                                        ________________________
Date: May 21, 2021                                         VALERIE CAPRONI
      New York, New York                                 United States District Judge


                                          Page 1 of 1
